Citation Nr: 0434078	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly death pension based on the 
need for aid and attendance of another person or on account 
of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1943 to January 1946.  
The veteran died in March 1984.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in July 2003 and a 
substantive appeal was received in August 2003.


FINDINGS OF FACT

1.  The RO has determined that the appellant is permanently 
and totally disabled due to nonservice-connected disability. 

2.  The appellant is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The appellant is not confined to her home or its 
immediate premises.


CONCLUSION OF LAW

The requirements for special monthly death pension based on 
the need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1541, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in March 2001 and 
September 2002 and the initial rating decision was issued in 
February 2003.  Thus, the VCAA notice was timely.

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in March 2001 and September 2002, the 
RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  Additionally, the letters asked the 
appellant to tell the RO about any additional information or 
evidence that she wanted the VA to try to get for her.  Thus, 
the Board finds that VA's duty to notify has been fulfilled.

The Board also notes that the March 2001 and September 2002 
letters implicitly notified the appellant that she should 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist her in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence she herself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The record includes private 
medical records and the Board finds that the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
her claims, including obtaining medical records identified by 
the appellant.  In addition, the appellant was provided with 
the opportunity to attend a hearing, but declined such a 
hearing.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Analysis

The appellant is asserting a claim for special monthly death 
pension benefits based on the need for regular aid and 
attendance of another person or on account of being 
housebound.  38 U.S.C.A. § 1541.  Generally, aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
38 C.F.R. § 3.351(b). 

An appellant is considered in need of regular aid and 
attendance if she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  38 C.F.R. § 3.351(c).  There is no competent 
medical evidence that the appellant's condition meets the 
criteria for special monthly pension for blindness.  No 
visual impairments are noted in any of the appellant's 
medical records.  Additionally, the August 2000 examination 
report from Dr. Stokes noted that appellant was not blind.

The evidence of record does not indicate nor does the 
appellant contend that she is a patient in a nursing home; 
therefore, the Board must consider whether the evidence of 
record establishes a factual need for aid and attendance.  
The following criteria are accorded consideration in 
determining the factual need for regular aid and attendance: 
inability of claimant to dress or undress herself, or to keep 
herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  

The evidence of record preponderates against a finding of a 
factual need for aid and attendance.  The Board notes the 
August 2000 examination report from Dr. Stokes noted that the 
appellant could walk and get around unassisted, could undress 
and dress herself unassisted, could attend to the needs of 
nature unassisted and could keep herself ordinarily clean and 
presentable.

A person will also meet the criteria for aid and attendance 
if she is bedridden.  38 C.F.R. § 3.352(a).  Bedridden is 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a).  There is no evidence of 
record that the appellant meets these criteria.  She has not 
alleged that she is bedridden.  The appellant's medical 
records do no indicate that she is bedridden.  Moreover, the 
August 2000 examination report from Dr. Stokes specifically 
noted that she was not bedridden.  Additional private medical 
records date in 2002 and 2003 show treatment for various 
complaints, but there is nothing in those records to suggest 
that the appellant is bedridden.  

The Board must also determine if the appellant meets the 
criteria for special monthly pension by being housebound.  38 
C.F.R. § 3.351(f).  To so qualify, the appellant must be 
"permanently housebound" by reason of her disability or 
disabilities.  38 C.F.R. § 3.351(f).  This requirement of 
"permanently housebound" is met when the appellant is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout her lifetime.  38 C.F.R. § 3.351(f).

The evidence does not suggest that the appellant is 
substantially confined to her dwelling or the immediate 
premises as a result of disability.  The medical evidence 
paints a clear picture of an individual who is able to 
ambulate.  Additionally, the August 2000 examination report 
from Dr. Stokes specifically noted that the appellant was not 
confined to her house or immediate premises.  Again, 
subsequent medical records dated in 2002 and 2003 do not 
suggest otherwise. 

The preponderance of the evidence is against a finding that 
the criteria for special monthly death pension by reason of 
the need for aid and attendance of another person, or by 
reason of being housebound, have been met at this time.  It 
follows that there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
permit favorable action on the appellant's claim.  38 
U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



